Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144842                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JANNETTE E. YERGEAU,                                                                                    Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 144842
                                                                   COA: 301400
                                                                   Berrien CC: 2009-000228-NM
  DONALD L. BLEICH and BLEICH & MAIS,
            Defendants-Appellees,
  and

  CARL R. BURDICK and BURDICK &
  ENGELN, PLC,
            Defendants-Appellants.

  ______________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
           h0919                                                              Clerk